By JUDGE ALBERT H. GRENADIER
The Court has reviewed the pleadings and the relevant authorities and is of the opinion that the complainant is entitled to the relief he seeks in this proceeding.
Section 8.01-428 of the Code of Virginia outlines the circumstances under which a default judgment may be set aside. One of these circumstances is where the judgment is void. A judgment by default which is not founded upon a sufficient process duly served is wholly void. Where constructive service of process is allowed in lieu of personal service, the terms of the statute by which it is authorized and prescribed must be strictly followed or the service will be invalid, and the judgment rendered thereon by default void. 11A Michie’s Jurisprudence, Judgments and Decrees, Sec. 189.
The complainant states that he did not live in Virginia at the time the motion for judgment was served in Law No. 8625. He further states that he used to have an office at the place where service was posted, but that it never was his residence. The Court finds from the evidence, therefore, that the complainant was not properly served with process in the law action. As he was not properly served the *188Court never acquired personal jurisdiction over him and the default judgment entered was invalid.
Accordingly, the Court has entered the final decree tendered by the complainant vacating the default judgment.